In an action for rescission of a deed and to set aside a conveyance of real property, the plaintiff appeals from an order of the Supreme Court, Rockland County (Sherwood, J.), dated October 31, 2003, which denied his motion to vacate a stipulation of settlement in this action.
Ordered that the order is affirmed, with costs.
The attorney for the plaintiff had apparent authority to settle the case for $15,000 (see e.g. Lynch v Lynch, 122 AD2d 572 [1986]). The settlement placed on the record was thus binding on the plaintiff, notwithstanding his alleged belief that the case had settled for $50,000, since the plaintiffs mistake was made in the absence of “ordinary care” (McClain Realty v Rivers, 144 AD2d 216, 218 [1988], citing 21 NY Jur 2d, Contracts § 121, at 529; see Almap Holdings v Bank Leumi Trust Co. of N.Y., 196 AD2d 518 [1993]; Ghostley v Hetland, 295 Minn 376, 204 NW2d 821 [1973]; Jones v Jones, 689 So 2d 116 [Ala 1996]). Prudenti, EJ., Ritter, H. Miller and Spolzino, JJ., concur.